DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2022 has been considered by the Examiner and made of record in the application file.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2013/0295948, hereinafter Ye) in view of Farhadi (US 2014/0128088.)
Regarding claim 1, Ye teaches an electronic device for spectrum management (FIG. 2 CDIS 206), comprising: processing circuitry configured to 
based on spectrum resources allocated by a first-level spectrum management device (FIG. 2 - CDIS 206.  [0176] - the CDIS may receive a CDIS spectrum reservation from an associated CM. When the CDIS receives the spectrum reservation message, the CDIS may, at 904, determine whether the reservation affects the reservations of one or more other CMs. If there is no conflict, the CDIS may, at 906, grant the reservation and may send a CDIS spectrum reservation response message to the requesting CM), allocate respective spectrum resources for wireless access nodes managed by second-level spectrum management devices (FIG. 2, CM 204. [0071] - the CE 202 may request and obtain information from the TVBD, and may send a resource request to the CM 204), 
{wherein the spectrum resources allocated by the first-level spectrum management device are allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other, and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other}.
Ye fails to teach wherein the spectrum resources allocated by the first-level spectrum management device are allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other, and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other.
However, Farhadi teaches
wherein the spectrum resources allocated by the first-level spectrum management device are allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other (this constraint may increase spectrum utilization by considering for reuse those networks that are not within interfering range of one another – par [0051]), and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other (… enable orthogonal channel assignment to neighbor networks, potentially avoiding interference – par [0051]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Farhadi in Ye to maximize spectrum re-use as well as spectrum utilization while avoiding interference.
Regarding claim 2, Ye in view of Farhadi teaches claim 1 and further teaches 
wherein in a case where two second-level spectrum management devices can coordinate usages of spectrums with each other (par [0129] - The first CM may initiate a negotiation procedure with the second CM), the first-level spectrum management device allocates non-orthogonal spectrum resources for wireless access nodes managed by the two second-level spectrum management devices (par [0138] - One or more networks associated with the CMs may occupy a channel (e.g., a TVWS channel) during different time slots. one or more networks associated with the CMs may occupy a channel (e.g., a TVWS channel) during different time slots. [0176] - the CDIS may receive a CDIS spectrum reservation from an associated CM. When the CDIS receives the spectrum reservation message, the CDIS may, at 904, determine whether the reservation affects the reservations of one or more other CMs. If there is no conflict, the CDIS may, at 906, grant the reservation and may send a CDIS spectrum reservation response message to the requesting CM).
Regarding claim 3, Ye in view of Farhadi teaches claim 1 but Ye fails to teach wherein the first-level spectrum management device calculates a minimum chromatic number of a co-existence group graph in a connected set, and a chromatic number of wireless access nodes which do not belong to a co-existence group.
Farhadi teaches wherein the first-level spectrum management device calculates a minimum chromatic number of a co-existence group graph in a connected set ([0054] - the graph-coloring algorithm establishes the order in which networks must be colored and which colors (i.e. noninterfering frequencies) to assign. [0081] - Graph 500, system 100 includes six radio networks 102, denoted 102A-102F. The lines between each of the nodes on the graph indicate whether the two nodes connected by such line are potentially interfering with one another. For example, radio networks 102A and 102B are potentially interfering), and a chromatic number of wireless access nodes which do not belong to a co-existence group ([0081] - while radio networks 102A and 102E are not).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Farhadi in Ye to maximize spectrum re-use as well as spectrum utilization while avoiding interference.
Regarding claim 8, Ye teaches a spectrum management method, comprising: 
based on spectrum resources allocated by a first-level spectrum management device (FIG. 2 - CDIS 206.  [0176] - the CDIS may receive a CDIS spectrum reservation from an associated CM. When the CDIS receives the spectrum reservation message, the CDIS may, at 904, determine whether the reservation affects the reservations of one or more other CMs. If there is no conflict, the CDIS may, at 906, grant the reservation and may send a CDIS spectrum reservation response message to the requesting CM), allocating respective spectrum resources for wireless access nodes managed by second-level spectrum management devices (FIG. 2, CM 204. [0071] - the CE 202 may request and obtain information from the TVBD, and may send a resource request to the CM 204), 
{wherein the spectrum resources allocated by the first-level spectrum management device are allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other, and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other}.
Ye fails to teach wherein the spectrum resources allocated by the first-level spectrum management device are allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other, and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other.
However, Farhadi teaches
wherein the spectrum resources allocated by the first-level spectrum management device are allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other (this constraint may increase spectrum utilization by considering for reuse those networks that are not within interfering range of one another – par [0051]), and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other (… enable orthogonal channel assignment to neighbor networks, potentially avoiding interference – par [0051]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Farhadi in Ye to maximize spectrum re-use as well as spectrum utilization while avoiding interference.
Regarding claim 9, Ye in view of Farhadi teaches claim 8 and further teaches 
wherein in a case where two second-level spectrum management devices can coordinate usages of spectrums with each other (par [0129] - The first CM may initiate a negotiation procedure with the second CM), the first-level spectrum management device allocates non-orthogonal spectrum resources for wireless access nodes managed by the two second-level spectrum management devices (par [0138] - One or more networks associated with the CMs may occupy a channel (e.g., a TVWS channel) during different time slots. one or more networks associated with the CMs may occupy a channel (e.g., a TVWS channel) during different time slots. [0176] - the CDIS may receive a CDIS spectrum reservation from an associated CM. When the CDIS receives the spectrum reservation message, the CDIS may, at 904, determine whether the reservation affects the reservations of one or more other CMs. If there is no conflict, the CDIS may, at 906, grant the reservation and may send a CDIS spectrum reservation response message to the requesting CM).
Regarding claim 10, Ye teaches an electronic device for a wireless access node (FIG. 2 CE 202), comprising: processing circuitry configured to perform control to 
request a spectrum resource from a first-level spectrum management device ( [0071] - the CE 202 may request and obtain information from the TVBD, and may send a resource request to the CM 204); and 
receive information about allocation of spectrum resource from the first-level spectrum management device or from a second-level spectrum management device ([0071] - the CE 202 may request and obtain information from the TVBD, and may send a resource request to the CM 204), 
{wherein the spectrum resource is allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other, and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other}.
Ye fails to teach 
However, Farhadi teaches
wherein the spectrum resource is allocated based on an interference relationship between wireless access nodes, wherein multiplexed spectrum resources are allocated for the wireless access nodes which do not interfere with each other (this constraint may increase spectrum utilization by considering for reuse those networks that are not within interfering range of one another – par [0051]), and orthogonal spectrum resources are allocated for the wireless access nodes which interfere with each other (… enable orthogonal channel assignment to neighbor networks, potentially avoiding interference – par [0051]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Farhadi in Ye to maximize spectrum re-use as well as spectrum utilization while avoiding interference.
Regarding claim 11, Ye in view of Farhadi teaches claim 10 and further teaches 
wherein in a case where two second-level spectrum management devices can coordinate usages of spectrums with each other (par [0129] - The first CM may initiate a negotiation procedure with the second CM), the first-level spectrum management device allocates non-orthogonal spectrum resources for wireless access nodes managed by the two second-level spectrum management devices (par [0138] - One or more networks associated with the CMs may occupy a channel (e.g., a TVWS channel) during different time slots. one or more networks associated with the CMs may occupy a channel (e.g., a TVWS channel) during different time slots. [0176] - the CDIS may receive a CDIS spectrum reservation from an associated CM. When the CDIS receives the spectrum reservation message, the CDIS may, at 904, determine whether the reservation affects the reservations of one or more other CMs. If there is no conflict, the CDIS may, at 906, grant the reservation and may send a CDIS spectrum reservation response message to the requesting CM).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Farhadi and further in view of Knisely et al.  (2017/0208454, hereinafter Knisely.)
Regarding claim 4, Ye in view of Farhadi teaches claim 2 but fails to teach wherein the processing circuitry is further configured to perform control to send, to the first-level spectrum management device, information indicating that a current second-level spectrum management device can perform the coordination with another second-level spectrum management device.
However, Knisely teaches wherein the processing circuitry is further configured to perform control to send, to the first-level spectrum management device, information indicating that a current second-level spectrum management device can perform the coordination with another second-level spectrum management device ([0054, [0055] – SAS… obtaining information regarding capability of different entities requesting use of the shared radio resources. According to aspects, the capability information may be obtained, for example, via one or more physical or wireless connections from the different entities. [0071] capability score may comprise a multi-dimensional metric for indicating the capabilities and likelihood for at least two entities to coordinate interference and usage of shared radio resources among themselves).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Knisely in Ye to fully utilize limited resource and satisfy consumer demand.
Regarding claim 5, Ye in view of Farhadi teaches claim 2 but fails to teach wherein the processing circuitry is further configured to: determine, according to performance requirements, whether it is necessary to perform the coordination with another second-level spectrum management device, after a current second-level spectrum management device acquires available spectrum resources from the first-level spectrum management device.
However, Knisely teaches wherein the processing circuitry is further configured to: determine, according to performance requirements, whether it is necessary to perform the coordination with another second-level spectrum management device, after a current second-level spectrum management device acquires available spectrum resources from the first-level spectrum management device ([0071] - According to certain aspects, a SAS may use the capability information, for example, as noted above, to determine whether to assign “more compatible” radio nodes/systems to common channels or neighboring channels (with zero or small guard bands) and to permit those nodes/systems to operate at higher transmit power levels. [0039] the incumbent network controller 312 specifies a threshold for allowed interference at a set of locations. The threshold for allowed interference may be referred to as incumbent protection information. In this configuration, the incumbent protection information is transmitted to the ASA controller 302 over an ASA-1 interface 316. Incumbent protection information may be stored by the ASA controller 302 in a database 306. It is understood, the assignment of channels is to ensure threshold for incumbent protection is met).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Knisely in Ye to fully utilize limited resource and satisfy consumer demand.
Regarding claim 6, Ye in view of Farhadi teaches claim 2 but fails to teach wherein the processing circuitry is further configured to: in a case where the first-level spectrum management device allocates available spectrum resources by regarding as same co-existence group wireless access nodes managed by a current second-level spectrum management device and another second-level spectrum management device, allocate respective spectrum resources for wireless access nodes in the same co-existence group.
However, Knisely teaches wherein the processing circuitry is further configured to: in a case where the first-level spectrum management device allocates available spectrum resources by regarding as same co-existence group wireless access nodes managed by a current second-level spectrum management device and another second-level spectrum management device, allocate respective spectrum resources for wireless access nodes in the same co-existence group ([0071] - According to certain aspects, a SAS may use the capability information, for example, as noted above, to determine whether to assign “more compatible” radio nodes/systems to common channels or neighboring channels (with zero or small guard bands) and to permit those nodes/systems to operate at higher transmit power levels. Note: Knisely refers to CBSD as a radio access networks/nodes, see [0053]. It is understood includes radio access nodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Knisely in Ye to fully utilize limited resource and satisfy consumer demand.
Regarding claim 7, Ye in view of Farhadi teaches claim 2 and further teaches wherein the processing circuitry is further configured to: {in a case where the first-level spectrum management device allocates available spectrum resources by regarding as same co-existence group wireless access nodes managed by a current second-level spectrum management device and another second-level spectrum management device}, perform control to receive, from the another second-level spectrum management device, information about allocation of respective spectrum resources for wireless access nodes in the same co-existence group ([0006] - One or more CMs may communicate indirectly with each other to negotiate (e.g., resolve coexistence issues), for example through a coexistence discovery and information server (CDIS). [0089] - . The CM 312 may update information associated with the networks within the operator in the CDIS 304).
Ye does not teach where the first-level spectrum management device allocates available spectrum resources by regarding as same co-existence group wireless access nodes managed by a current second-level spectrum management device and another second-level spectrum management device.
However, Knisely teaches where the first-level spectrum management device allocates available spectrum resources by regarding as same co-existence group wireless access nodes managed by a current second-level spectrum management device and another second-level spectrum management device ([0071] - According to certain aspects, a SAS may use the capability information, for example, as noted above, to determine whether to assign “more compatible” radio nodes/systems to common channels or neighboring channels (with zero or small guard bands) and to permit those nodes/systems to operate at higher transmit power levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Knisely in Ye to fully utilize limited resource and satisfy consumer demand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642